APPVION, INC.

TERMINATION PROTECTION AGREEMENT

 

AGREEMENT dated as of June 9, 2014, between Appvion, Inc. (the "Corporation")
and Kevin M. Gilligan (the "Executive"). Unless otherwise indicated, terms used
herein and defined in Schedule A shall have the meanings assigned to them in
Schedule A.

 

WHEREAS, the Corporation desires to continue to attract and retain skilled and
dedicated management employees, by providing post-employment benefits in the
event of certain terminations of employment; and

 

WHEREAS, the Corporation has employed the Executive in the capacity of
President, Paper Division at Appleton, Wisconsin upon the terms and conditions
currently reflected in Executive's personnel file or in various minutes of the
Board of Directors; and

 

WHEREAS, Executive has specific duties and unique talents which are of benefit
to the Corporation;

 

NOW, THEREFORE, it is agreed as follows:

 

1.Term of Agreement.

 

This Agreement shall become effective as of June 9, 2014 (the "Effective Date").
The Corporation may terminate this Agreement by giving the Executive at least
eighteen (18) months advance written notice of termination of the Agreement.
Notwithstanding the foregoing, this Agreement shall, if in effect on the date of
a Change of Control, remain in effect for at least two (2) years following such
Change of Control.

 

2.Notice of Termination of Employment.

 

The Executive agrees to give the Corporation at least two (2) months' written
advance notice of Executive's voluntary termination of employment, other than
for Good Reason, if such termination occurs prior to a Change of Control.

 

3.Benefits Payable Upon Termination of Employment.

 

(a)General Rule.  In the event that, at any time other than within two (2) years
after a Change of Control, the Corporation terminates the employment of the
Executive with the Corporation other than for misconduct or Permanent
Disability, or the Executive terminates employment for Good Reason, the
Executive shall receive from the Corporation, provided the Executive executes
the Release described in Paragraph 3(d) below:

 





Page 1 of 10

 

--------------------------------------------------------------------------------

 



(i)an annual amount, equal to the Executive's Base Salary, payable for each of
the eighteen (18) months following termination of employment in equal
installments at the times set forth in the Corporation's payroll policy, as in
effect at the time of payment;

 

(ii)professional outplacement services for the Executive through a qualified
service provider of the Corporation’s choice for services initiated within 90
days after termination of employment in accordance with the terms of the
Corporation’s plan for a period of up to twelve (12) months; and

 

(iii)until the earlier of (A) eighteen (18) months following the date of
termination of employment; or (B) the date on which the Executive is eligible
for medical benefits provided by a new employer, medical benefits similar to
such benefits provided immediately prior to the termination of employment date
in terms of (i) level of actual benefits provided; and (ii) level of Executive’s
monetary contribution to such benefits.  Any statutory rights of the Executive
to continued health coverage shall be governed by the Executive's actual date of
termination and not by the expiration of the salary continuation period
provided, however, any such continued coverage shall be subject to open
enrollment changes to coverage, and/or coverage substitutions, made for all
employees within the applicable level of coverage.  The Corporation’s obligation
under this provision shall not exceed the employer portion of the applicable
premium for the Executive’s level of coverage at the date of termination of the
Executive’s employment increased only pursuant to general premium increases
during the eighteen (18) month coverage period.

 

(b)Termination Within Two (2) Years After a Change of Control.  In the event
that within two (2) years after a Change of Control, the Corporation terminates
the employment of the Executive, other than for misconduct or Permanent
Disability, or the Executive terminates employment for Good Reason, the
Executive shall receive from the Corporation, within two (2) business days after
such termination:

 

(i)an amount in cash equal to the product of two (2), multiplied by the sum of
the Executive's Base Salary and Target Bonus;

 

(ii)an amount in cash equal to the product of (A) Executive's Target Bonus and
(B) a fraction, the numerator of which is the number of days in the
Corporation's fiscal year that occurred prior to the Executive's termination of
employment and the denominator of which is 365 representing a partial bonus for
the year of termination, less any partial bonus related to the same fiscal year
previously paid to the Executive;

 

(iii)if the bonus amounts for the Corporation's fiscal year ending prior to the
Executive's termination date have not, prior to such termination, been paid to
Corporation executives generally, an amount in cash equal to the unpaid bonuses
under the Corporation's annual executive bonus program, based on actual
Corporation performance during such fiscal year;

 





Page 2 of 10

 

--------------------------------------------------------------------------------

 

(iv)reimbursement of reasonable expenses incurred by the Executive for
professional outplacement services by qualified consultants after termination of
employment in accordance with the terms of the Corporation’s plan for a period
of twelve (12) months; and

 

(v)until the earlier of twenty-four (24) months following the date of
termination of employment or the date on which the Executive is eligible for
medical benefits provided by a new employer, medical benefits similar to such
benefits provided immediately prior to the Change of Control in terms of (i)
level of actual benefits provided; and (ii) level of Executive’s monetary
contribution to such benefits.  Any statutory rights of the Executive to
continued health coverage shall be governed by the Executive's actual date of
termination and not by the expiration of the salary continuation period
provided, however, that any such continued coverage shall be subject to open
enrollment changes to coverage, and/or coverage substitutions, made for all
employees within the applicable level of coverage. The Corporation’s obligation
under this provision shall not exceed the employer portion of the applicable
premium for the Executive’s level of coverage at the date of termination of the
Executive’s employment increased only pursuant to general premium increases
during the twenty-four (24) month coverage period.

 

(c)Termination for Misconduct.

 

Nothing in this Agreement shall be construed to prevent the Corporation from
terminating Executive's employment under this Agreement for misconduct. Such
termination shall relieve the Corporation of its obligation to make any other
payments under this Agreement, except those that may be otherwise payable under
then existing employee benefit plans, programs and arrangements of the
Corporation.

 

(d)



Release of Claims.

 

To be eligible for and receive the benefits described in subparagraphs (a) or
(b) of this Paragraph 3, Executive must, at the time of termination of
employment, irrevocably execute a release form prescribed by the Corporation
(“Release”), file it with the person, and within the time period, the
Corporation prescribes, and the Release must be enforceable in all respects. The
purpose of the Release is to release the Corporation from all claims and
liability arising out of the employment relationship with the Corporation,
including without limitation, claims arising under the Age Discrimination in
Employment Act ("ADEA"), Title VII of the Civil Rights Act of 1964, and all
other federal, state, local or other laws, regulations or rules, whether arising
from statute or the common law, or in law or equity. The Release shall be in a
form that complies with regulations promulgated by the Equal Employment
Opportunity Commission (“EEOC”).

 

4.Mitigation; Non-Compete.

 

(a)If the Executive's termination of employment occurs at any time other than
within two (2) years after a Change of Control:

 





Page 3 of 10

 

--------------------------------------------------------------------------------

 

(i)the amount of the payments under Paragraph 3(a)(i) will be reduced by the
amount of any gross compensation the Executive is entitled to receive, whether
or not deferred, during the eighteen (18) month period following the
termination, from any other source of employment, which term, for purposes of
this Agreement, includes self-employment. Provided the Executive is not in
violation of the requirements of Paragraph 5 or this Paragraph 4, the reduction
described in the preceding sentence will not apply during the twelve (12) month
period beginning on the day following the Executive's termination of employment
hereunder. As a condition to receiving the payments under Paragraph 3(a)(i), the
Corporation may require certification of the Executive's employment status and
the Corporation may require, in the event of the Executive's other employment,
proof, in a form acceptable to the Corporation, of the Executive's rate of gross
compensation from the Executive's new employer.

 

(ii)the Corporation's obligation to make payments under Paragraph 3(a) shall
cease completely and immediately if, without its prior written consent, at any
time before all such payments have been made as scheduled, the Executive shall
directly or indirectly (whether as a shareholder, owner, partner, consultant,
employee, or otherwise), engage in any of the "major businesses" in which the
Corporation or its subsidiaries are engaged. A "major business" for this purpose
is any business segment of the Corporation or any of its subsidiaries (e.g.
carbonless copy paper, thermal paper, microencapsulation, or other business
segments) on the date of termination of employment that produced in the last
fiscal year of the Corporation which ended before the termination occurred, or
is projected to produce in the fiscal year in which the termination occurs or in
either of the two succeeding fiscal years after the date of termination, more
than 5% of the revenues of the Corporation. For this purpose, the Executive
shall be deemed not a shareholder of a company that would otherwise be a
competing entity if the Executive's record and beneficial ownership of the
capital stock of such company amount to not more than one (1) percent of the
outstanding capital stock of any such company subject to the periodic and other
reporting requirements of Section 13 or Section 15(d) of the Securities Exchange
Act of 1934, as amended.

 

(b)If the Executive's termination of employment occurs within two (2) years
after a Change of Control, the Executive shall not be required to mitigate
damages or the amount of any payment hereunder by seeking employment or
otherwise, nor will any payments hereunder be subject to offset or reduction in
respect of any claims which the Corporation may have against the Executive.

 

5.Trade Secrets.

 

Executive recognizes and acknowledges that the list of the Corporation’s
customers and its subsidiaries’ customers, as well as other confidential
information relating to the Corporation or its subsidiaries, as it may exist
from time to time, is a valuable, special, and unique asset of the Corporation’s
business. The Executive will not, during or after the term of Executive's
employment, disclose any such information or any part thereof to any person,
firm, corporation, association, or other entity for any reason or purpose
whatsoever. In the event of a breach or threatened breach by the Executive of
the



Page 4 of 10

 

--------------------------------------------------------------------------------

 

provisions of this Paragraph 5, the Corporation shall be entitled to an
injunction restraining the Executive from disclosing, in whole or in part, this
information. The provisions of this Paragraph 5 are in supplement to, and not in
derogation of, any prior agreements between the Executive and the Corporation
concerning rights to inventions and/or confidential information. The Corporation
will be free to pursue any other remedies as it may in its discretion deem to be
appropriate under the circumstances.

 

6.Effect on Retirement Income, Severance and Other Benefits.

 

Benefits payable under Paragraph 3 hereof shall not be counted towards any
retirement income benefits to which Executive may otherwise be entitled; these
benefits are also in lieu of, and not in addition to, any severance or similar
benefits to which the Executive may otherwise be entitled under the terms of any
policy, plan or program of the Corporation. Unless expressly otherwise stated,
this Agreement is not intended to deprive and does not have the effect of
depriving Executive of any benefits to which the Executive may be entitled under
employee benefit, disability, insurance, deferred compensation or similar plans
or programs of the Corporation. 

 

7.



Change of Control Tax Provisions.

 

If any payments or benefits provided to Executive in connection with a Change of
Control under this Agreement (the “Payments”) constitute “excess parachute
payments” as defined in Section 280G of the Internal Revenue Code (the “Code”),
which are subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the Payments will either be (i) reduced to the minimum
extent necessary (but in no event to less than zero) so that no portion of any
such Payment, as so reduced, constitutes an excess parachute payment or (ii)
delivered in full, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income and employment taxes and the excise
tax (and any equivalent state or local excise taxes), results in the receipt by
the Executive, on an after tax basis, of the greatest amount of payment or
benefits, notwithstanding that all or some portion of such payments or benefits
may be subject to the excise tax.  The fact that the Executive's right to
payments or benefits may be reduced by reason of the limitations contained in
this Section 7 will not of itself limit or otherwise affect any other rights of
the Executive other than pursuant to this Agreement.  In the event that any
payment or benefit intended to be provided under this Agreement or otherwise is
required to be reduced pursuant to this Section 7, cash severance payable
hereunder shall be reduced first, then other cash payments that qualify as
Excess Parachute Payments payable to the Executive, then non cash benefits shall
be reduced, as determined by the Corporation. 

 





Page 5 of 10

 

--------------------------------------------------------------------------------

 



For purposes of determining whether any of the Payments will be subject to the
Excise Tax and the amount of such Excise Tax, (i) any other payments or benefits
received by Executive in connection with a Change of Control or Executive’s
termination of employment shall be treated as “parachute payments” within the
meaning of section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of section 280G(b)(1) shall be treated as subject to the
Excise Tax, unless in the opinion of tax counsel selected by the Corporation’s
independent auditors and acceptable to Executive such other payments or benefits
(in whole or in part) do not constitute parachute payments, or such excess
parachute payments (in whole or in part) represent reasonable compensation for
services actually rendered within the meaning of Section 280G(b)(4) of the Code,
(ii) the amount of the Payments which shall be treated as subject to the Excise
Tax shall be equal to the lesser of (A) the total amount of the Payments or (B)
the amount of excess parachute payments within the meaning of Sections
280G(b)(1) and (4) (after applying clause (i) above, and after deducting any
excess parachute payments in respect of which payments have been made), and
(iii) the value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Corporation’s independent auditors in accordance with
the principles of Sections 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, Executive shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation in
the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rates of taxation in the state and
locality of Executive’s residence on the date of Executive’s termination of
employment, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

 

8.



Assignment.

 

This Agreement shall be binding upon, inure to the benefit of and be enforceable
by the Corporation and the Executive and their respective heirs, legal
representatives, successors and assigns. If the Corporation shall be merged into
or consolidated with another entity, the provisions of this Agreement shall be
binding upon and inure to the benefit of the entity surviving such merger or
resulting from such consolidation. The Corporation will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Corporation, by
agreement in form and substance satisfactory to the Executive, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform it if no such success
had taken place. The provisions of this Paragraph 8 shall continue to apply to
each subsequent employer of the Executive hereunder in the event of any
subsequent merger, consolidation or transfer of assets of such subsequent
employer.

 





Page 6 of 10

 

--------------------------------------------------------------------------------

 



9.Separability Clause.

 

Any provision of this Agreement which is held to be unenforceable or invalid in
any respect in any jurisdiction shall be ineffective in such jurisdiction to the
extent that it is unenforceable or invalid without affecting the remaining
provisions hereof, which shall continue in full force and effect. The
unenforceability or invalidity of a provision of this Agreement in one
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.Taxation and Withholding.

 

The Executive shall be responsible for federal, state and local income taxes on
the Payments due to the Executive hereunder.

 

Notwithstanding the provisions of Paragraph 4(b) hereof, the Corporation may, to
the extent required by law, withhold applicable federal, state and local income
and other taxes and other court ordered amounts from any payments due to the
Executive hereunder.

 

11.Section 409A Compliance

 

The parties intend that payments and benefits under this Agreement comply with,
or remain exempt from, Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Section 409A”) and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  In no event whatsoever shall the Corporation be liable
for any additional tax, interest or penalty that may be imposed on Executive by
Section 409A or damages for failing to comply with Section 409A.

(i) A termination of employment shall mean a “separation from service” within
the meaning of Section 409A and, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”  Notwithstanding
anything to the contrary in this Agreement, if Executive is deemed on the date
of termination to be a “specified employee” within the meaning of that term
under Code Section 409A(a)(2)(B), then with regard to any payment or benefit
subject to Section 409A payable on account of a “separation from service,” such
payment or benefit shall not be made or provided until the date which is the
earlier of (A) the expiration of the six (6)-month period measured from the date
of such “separation from service” of Executive, and (B) the date of Executive’s
death, to the extent required under Section 409A.  Any such payments and
benefits shall be paid or reimbursed to Executive in a lump sum on the first
business day following expiration of the delay period, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.





Page 7 of 10

 

--------------------------------------------------------------------------------

 



(ii) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of
Section 409A, (A) all such expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by Executive, (B) any right to such
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

(iii) For purposes of Section 409A, Executive’s right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments.  Whenever a payment under this
Agreement specifies a payment period with reference to a number of days, the
actual date of payment within the specified period shall be within the sole
discretion of the Corporation.

(iv) To the extent that the consideration period and revocation period for any
release extends over more than one tax year, all payments will be made in the
later tax year following the expiration of revocation period, subject to the
remaining requirements of the release.

(v) No payment under this Agreement that constitutes “nonqualified deferred
compensation” for purposes of Section 409A be subject to offset unless otherwise
permitted by Section 409A.

12.Applicable Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Wisconsin applicable to contracts made and to be performed therein.

 

13.Entire Agreement.

 

This instrument contains the entire agreement of the parties, and supersedes any
earlier agreement between them, relative to the matters described herein. It may
not be changed orally but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, extension, or
discharge is sought.

 

IN WITNESS WHEREOF, the parties have executed this Agreement, dated as of 
                June 11, 2014.

APPVION, INC.

 

By:/s/ Mark R. Richards

Mark R. Richards

 

EXECUTIVE

 

By:      /s/ Kevin M. Gilligan         6/11/2014



Page 8 of 10

 

--------------------------------------------------------------------------------

 



Schedule A

 

CERTAIN DEFINITIONS

 

As used in this Agreement, and unless the context requires a different meaning,
the following terms have the meaning indicated:

 

"Base Salary" means the Executive's annual rate of base salary in effect on the
date on which the Executive's employment terminates, determined before any
deductions for salary deferrals under a non-qualified deferred compensation
plan, or Internal Revenue Code Sections 125 or 402(g).

 

"Change of Control" means a change in ownership or effective control of the
Corporation, or in the ownership of a substantial portion of the assets of the
Corporation, as defined by the occurrence of any one of the following events:

 

(a)the date upon which any one person (or persons acting as a group) acquires
ownership of Corporation stock constituting more than 50% of the total fair
market value or total voting power of the stock of the Corporation;

 

(b)the date upon which any one person (or persons acting as a group) acquires
(during a 12-month period ending on the date of the most recent acquisition)
ownership of Corporation stock constituting more than 35% of the total voting
power of the stock of the Corporation;

 

(c)the date upon which a majority of the Board of Directors are replaced during
a 12-month period, and the new appointments are not endorsed by a majority of
the Board prior to the date of appointment; or

 

(d)the date upon which any one person (or persons acting as a group) acquires
(during a 12-month period ending on the date of the most recent acquisition)
assets of the Corporation having a gross fair market value of at least 40% of
the total gross fair market value of all assets of the Corporation immediately
prior to such acquisition.

 

The Compensation Committee of the Board of Directors shall certify the
occurrence of a Change of Control event, provided that the occurrence of such
event shall be objectively determinable and the certification decision must be
ministerial in nature and not involve any discretionary authority. The
definition of Change in Control shall in all events be subject to, and
interpreted in a manner consistent with, Treasury Regulation
§1.409A-3(i)(5).  Solely for purposes of determining whether a Change in Control
has occurred, the “Corporation” shall be defined to be the “relevant
corporation” within the meaning of Treasury Regulation §1.409A-3(i)(5)(ii).

 





Page 9 of 10

 

--------------------------------------------------------------------------------

 



"Good Reason" means:

 

(a)



prior to a Change of Control, without the Executive's express written consent, a
reduction of 25% or more of the Executive's base annual salary; or

 

(b)



after a Change of Control,

 

(1)



without the Executive's express written consent,

 

(A) a decrease in the Executive's positions, duties, responsibilities or status
from those in effect immediately prior to the Change of Control; or

 

(B) any removal of the Executive from, or failure to re-elect the Executive to,
any of the Executive's positions immediately prior to the Effective Date, except
in connection with the termination of the employment of the Executive for
misconduct, as a result of the death or Permanent Disability of the Executive,
or a transfer of the Executive to a comparable position, with no decrease in
salary and that does not require relocation; 

 

(2)any failure to pay Executive's base annual salary, or any material reduction
of the Executive's base annual salary or the Executive's Target Bonus in effect
immediately prior to the Change of Control;

 

(3)without the Executive's express written consent, the material relocation of
the principal place of the Executive's employment; or

 

(4)any breach of Paragraph 8 hereof (relating to assignment).

 

Notwithstanding anything herein to the contrary, the Executive shall provide
written notice to the Corporation of any event constituting Good Reason no later
than ninety (90) days following the occurrence of such event, and the
Corporation shall have thirty (30) days following receipt of written notice to
cure any such event.

 

"Notice of Disability Termination" means written notice by the Corporation which
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive's employment for reason of Permanent
Disability.

 

"Permanent Disability" means that Executive would be entitled to receive
benefits under the Corporation’s long-term disability plan then in effect;
provided, however, that any termination of the Executive on account of the
Executive's Permanent Disability shall be communicated by the Corporation and
shall not be effective without a Notice of Disability Termination.

 

"Target Bonus" means that percentage of Base Salary payable for "target
performance" under the Corporation's annual executive bonus program for the
Corporation's fiscal year in which the Executive's employment terminates or, if
no such percentage has been established, the year prior to such termination.



Page 10 of 10

 

--------------------------------------------------------------------------------